Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-20 of this application are patentably indistinct from claims 1-20 of Application No. 17504747. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17504747 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 & 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17504747 (hereinafter ‘747) in view of Shealy et al.
‘747 discloses in claims 1-15 & 18-20 the limitations of claims 1-15 & 18-20 with the exception of the limitations “a projection of an edge of the top electrode is located within the lower cavity and closer to a first side of the lower cavity than to a second side of the lower cavity, and a projection of an edge of the bottom electrode is located within the lower cavity and closer to the second side of the lower cavity than to the first side of the lower cavity, the second side of the lower cavity being opposite to the first side of the lower cavity” of claim 1, and the amended limitations in claims 2 & 18 that the edges of the respective electrodes are the same as those of the above limitation.
Shealy et al. discloses in Fig. 63C a structure of a single crystal bulk acoustic resonator (XBAW), wherein the electrodes are shown to feature multiple edges wherein a projection of an edge is located within a lower cavity (air cavity 6312), and each edge is closer to a first side of the lower cavity than to a second side, that an edge of the opposite electrode is located closer to.
At the time of filing, it would have been obvious to one of ordinary skill in the art to form the FBAR of ‘747 as a XBAW as a specific and art-recognized alternative/equivalent structural configuration of an FBAR that provides the same function as shown by Shealy et al., such that the limitations of claim 1 are met, and further as Fig. 63C shows a cross-section of the XBAW, the raised structures of claims 2 & 18 would be disposed alongside the respective edges of the limitation of claim 1.
This is a provisional nonstatutory double patenting rejection.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-10, 15, & 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shealy et al. (US PGPub 20200313751)
As per claim 1:
Shealy et al. discloses in Fig. 1A:
A film bulk acoustic resonator (FBAR) structure (para [0135]), comprising: 
a bottom cap wafer (dry film cap 161); 
a piezoelectric layer (piezoelectric single crystal layer 120) disposed on the bottom cap wafer; 
a bottom electrode (backside metal electrode 131) disposed below the piezoelectric layer; 
a top electrode (topside metal electrode 130) disposed above the piezoelectric layer, wherein portions of the bottom electrode, the piezoelectric layer, and the top electrode that overlap with each other constitute a piezoelectric stack (being an FBAR); 
and a lower cavity (backside trench 113) disposed below the piezoelectric stack; 
wherein a projection of the piezoelectric stack is located within the lower cavity (para [0043]), 
a projection of an edge of the top electrode is located within the lower cavity and closer to a first side of the lower cavity than to a second side of the lower cavity (left side of topside metal electrode 130 is shown in Fig. 1A to be over the lower cavity, closest to the left side of the lower cavity), 
and a projection of an edge of the bottom electrode is located within the lower cavity and closer to the second side of the lower cavity than to the first side of the lower cavity (right side edges of backside metal electrode 131 are shown to be within the lower cavity, closest to the right side of the lower cavity), the second side of the lower cavity being opposite to the first side of the lower cavity (left and right sides of the lower cavity in Fig. 1A are opposite, with the cavity being defined by the thinned substrate 112).

	As per claim 2:
	Shealy et al. discloses in Fig. 1A:
a raised structure (the portion of backside electrode 131 extending vertically and out of trench 113) disposed along the edge of the bottom electrode, the raised structure protruding from the bottom electrode towards the lower cavity.

	As per claim 3:
	Shealy et al. discloses in Fig. 1A:
a trench (thinned seed substrate 112) surrounding the lower cavity (providing the boundary thereof); 
and a boundary layer (thinned seed substrate 112) disposed within the trench.

	As per claim 6:
	Shealy et al. discloses in Figs. 1A & 28A-C:
a top passivation layer (second passivation layer 2710) disposed above the top electrode (second electrode 2510 in 28A-C); and a bottom passivation layer (first passivation layer 1810) disposed below the bottom electrode (first electrode 1710 in 28A-C).

	As per claim 7:
Shealy et al. discloses in Figs. 1A & 28A-C:
a bottom electrode contact layer (second contact metal 2611) disposed above the piezoelectric layer and electrically connected with the bottom electrode via a bottom electrode contact window formed in the piezoelectric layer (electrode contact via 2410); 
and a top electrode contact layer (first contact metal 2610) disposed above the top passivation layer and electrically connected with the top electrode via a top electrode contact window formed in the top passivation layer (as seen in Fig. 28B).

	As per claim 8:
	Shealy et al. discloses in Figs. 1A & 28A-C:
an upper cavity disposed above the piezoelectric stack (FBAR configuration comprises two air cavity interfaces, as seen in Fig. 1A & 28C, as opposed to a single cavity interface for SMR configurations as shown in Figs. 47A-59C); 
a top bonding layer (bond pads 144 and topside metal 145 and bondpads 142, shown in related Fig. 6) disposed on the piezoelectric layer, and surrounding the upper cavity (provides for hermetic bonding, para [0056], which requires surrounding the cavity); 
and a top cap wafer (interposer substrate 119) bonded to the top bonding layer and covering the upper cavity.

	As per claim 9:
Shealy et al. discloses in Figs. 1A & related Fig. 6:
a bottom electrode through hole (interposer may be a fully processed version, in which through vias 151 are used, as seen in 601, para [0056], and through vias are provided through the top cap wafer and the bonding layers to the top electrode contact layer) extending through the top bonding layer and the top cap wafer, and exposing a portion of the bottom electrode contact layer; 
and  a top electrode through hole extending through the top bonding layer and the top cap wafer, and exposing a portion of the top electrode contact layer.

	As per claim 10:
	Shealy et al. discloses in Figs. 1A & related Fig. 6:
a conductive layer (through-vias 151 and bonding pads 142 & 143 are disclosed as being electrically conductive, para [0056]); 
a first section of the conductive layer being disposed on sidewalls of the top electrode through hole and the exposed portion of the top electrode contact layer; 
and a second section of the conductive layer being disposed on sidewalls of the bottom electrode through hole and the exposed portion of the bottom electrode contact layer (through-vias holes are shown as being filled, with the interposer substrate 119 disclosed as being insulative, thus the conductive layer is disposed on the sidewalls of the respective through holes and the exposed portion of the respective electrode contact layer).

	As per claim 15:
Shealy et al. discloses in Figs. 1A & related Fig. 6:
the bottom cap wafer comprises glass or sapphire (para [0061]).

	As per claim 18:
Shealy et al. discloses in Figs. 1A:
a raised structure (bond pad 144 on the left of Fig. 1A) disposed along the edge of the top electrode, the raised structure protruding from the top electrode in a direction away from the bottom electrode.

	As per claim 19:
	Shealy et al. discloses in Figs. 1A:
the piezoelectric layer includes aluminum nitride (AIN), zinc oxide (ZnO), lithium niobate (LiNbO3), lithium tantalate (LiTaO3), lead zirconate titanate (PZT), barium strontium titanate (BST), or a stacked combination of two or more of these materials (para [0080]).

	As per claim 20:
Shealy et al. discloses in Figs. 1A:
the top electrode and the bottom electrode include molybdenum (Mo), aluminum (AI), copper (Cu), platinum (Pt), tantalum (Ta), tungsten (W), palladium (Pd), ruthenium (Ru), or a stacked combination of two or more of these materials (para [0081]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shealy et al. (US PGPub 20200313751)
Shealy discloses in Fig. 1A:
A first conductive filling filled in the bottom electrode through hole; a first solder bump (solder balls 170) disposed on the first conductive filling; a second conductive filling filled in the top electrode through hole (through-vias 151 and bonding pads 142 are disclosed as being electrically conductive, para [0056]); and a second solder bump (solder balls 170) disposed on the second conductive filling.
Shealy does not disclose:
The first and second conductive fillings are metal.
At the time of filing, it would have been obvious to one of ordinary skill in the art to fill the vias of Shealy with a metal, as a conductive material commonly used in the art for circuits as recognized by Shealy (para [0055]).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shealy et al. (US PGPub 20200313751) in view of Hurwitz (US Patent 10630259).
As per claim 3 (in an alternative interpretation):
Shealy et al. does not disclose:
a trench surrounding the lower cavity; and a boundary layer disposed within the trench.
	Hurwitz discloses in Figs. 54 & 55-59, a method of forming a bottom cap layer with a cavity for an FBAR (col. 31, lines 5-6) by providing a trench (34) surrounding the lower cavity; and a boundary layer (silicon nitride coated 35) disposed within the trench.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use the technique of Hurwitz as an art-recognized alternative for forming a bottom cap layer with a cavity for an FBAR, that is able to provide the same function and precisely control the shape of the cavity by using etch stops (col. 26 lines 18-25), as is well understood in the art, and to further provide the benefit of facilitating different levels of thickness trimming, as taught by Hurwitz (col. 26 lines 26-31).
	As per claim 4:
	Shealy et al. does not disclose:
a sacrificial layer surrounding the trench.
	Hurwitz discloses in Fig. 57:
a sacrificial layer surrounding the trench (SiO2, which is etched away, (col. 26 lines 18-25)).
	As a consequence of the combination of claim 3, the combination discloses a sacrificial layer surrounding the trench.

	As per claim 5:
	Shealy et al. discloses in Fig. 1A:
a bottom bonding layer, wherein the bottom cap wafer is bonded to the bottom bonding layer (para [0143]).
	Shealy et al. does not disclose: 
a bottom bonding layer disposed below the sacrificial layer.
	Hurwitz discloses the sacrificial layer as per claim 4 above.
	As a consequence of the combination of claim 3, a bottom bonding layer is disposed below the sacrificial layer.

	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shealy et al. (US PGPub 20200313751) in view of Nishimura et al. (US Patent 9634641)
	As per claim 11:
	Shealy does not disclose:
a first solder bump filled in the top electrode through hole and electrically connected with the first section of the conductive layer; 
and a second solder bump filled in the bottom electrode through hole and electrically connected with the second section of the conductive layer.
	Nishimura et al. discloses in Fig. 9C:
A method for forming vias and terminals comprising forming a through hole (metal layer 28) and filling the through hole with a solder bump (solderball 28b).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use the method of Nishimura et al. for forming the vias and terminals of the resonator of Shealy to provide the benefit of a simpler method of forming both via interconnections and terminals as taught by Nishimura et al. (col. 9 lines 24-47).
	As a consequence of the combination, a first solder bump is filled in the top electrode through hole and electrically connected with the first section of the conductive layer; and a second solder bump is filled in the bottom electrode through hole and electrically connected with the second section of the conductive layer.


	Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shealy et al. (US PGPub 20200313751) in view of Guo (US Patent 10574209)
	As per claim 13:
	Shealy et al. does not disclose:
the conductive layer is a redistribution layer, and the FBAR structure further comprises: a first passivation layer disposed above the conductive layer, the first passivation layer including a first contact window and a second contact window; a first solder bump disposed on the first passivation layer and electrically connected with the first section of the conductive layer via the first contact window; and a second solder bump disposed on the first passivation layer and electrically connected with the second section of the conductive layer via the second contact window.
	Guo discloses in Fig. 2B:
A method of forming terminals, wherein a redistribution layer is provide to connect vias (through holes 2021 & 2022) to solder bumps (first and second bump 2081 & 2082, col. 11, lines 23-29) through windows in a passivation layer (first insulating layer 2092).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form and connect the terminals of Shealy et al. using the method of Guo to provide the benefit of further isolating the terminals of the package, as is well understood in the art, and to match the terminals to a specified interface required as a design parameter, as is well-understood in the art.
	As a consequence of the combination, the conductive layer is a redistribution layer, and the FBAR structure further comprises: a first passivation layer disposed above the conductive layer, the first passivation layer including a first contact window and a second contact window; a first solder bump disposed on the first passivation layer and electrically connected with the first section of the conductive layer via the first contact window; and a second solder bump disposed on the first passivation layer and electrically connected with the second section of the conductive layer via the second contact window.

	As per claim 14:
	Shealy does not disclose:
the first contact window is not vertically aligned with the top electrode through hole, and the second contact window is not vertically aligned with the bottom electrode through hole.
Guo discloses in Fig. 2B:
The windows in the passivation layer are not vertically aligned with the through holes to which they connect.
	As a consequence of the combination of claim 13, the first contact window is not vertically aligned with the top electrode through hole, and the second contact window is not vertically aligned with the bottom electrode through hole.

Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive.
In heading II of the applicant’s remarks, the applicant argues that the amendments render the application patentably distinct from the ‘747 application.
The examiner has rescinded the statutory double patenting rejection, but further rejects the claims under a non-statutory obviousness-type double patenting rejection in view of the ‘747 application and Shealy et al.
In heading III of the applicant’s remarks, the applicant argues that Shealy et al. does not disclose the newly amended limitations of claim 1, and argues against the previous interpretation of the claims. The examiner has provided a new interpretation of the claims, wherein the claimed edge of the bottom electrode is a different edge than was previously used in the rejection. Applicant’s arguments merely state that the left edge of the top electrode and the left edge of the bottom electrode do not meet the limitations of the claim. The examiner agrees that these edges do not meet the newly amended limitations, however the left edge of the top electrode and the right edge of the bottom electrode do, and an interpretation using the right edge of the top electrode and the left edge of the bottom electrode would as well. The limitations of claims 2 & 18, which require the projections to be “along” the respective edges of the electrodes do not require direct contact between the electrode edge and the raised structure.
The rejection of claim 1 is sustained.
Applicant’s arguments pertaining to claims 2-15 & 18-20 are based on their dependency upon claim 1, and as such are not persuasive.
The rejections of claims 2-15 & 18-20 are sustained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843